DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 8 are objected to because of the following informalities.  Examiner suggests the changes below:
“of right and left cloth members” be changed to --of the pair of cloth members-- (claim 3, line 11);
“a vehicle side view” be changed to --the vehicle side view-- (claim 8, line 6).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zauritz et al. (US 7,556,288).  Zauritz et al. discloses a vehicle curtain airbag device (including air bag #10) comprising:
a main chamber (primary chambers #14) that is inflated and deployed in a vehicle downward direction from a vehicle width direction outer end portion of a ceiling, due to an inflator (#11) being activated and gas being supplied to an interior of the main chamber at a time of a vehicle impact (figures 1-4)
a delay chamber (equalization chamber #16) that is provided at at least one side of the main chamber (#14) in a vehicle front-rear direction and is inflated and deployed by gas supplied from the main chamber via a communicating portion (through opening #18)
a gas flow control portion (including connection points #19 and control seam #20) that is provided at the communicating portion (#18), restricts supply of the gas from the main chamber (#14) to the delay chamber (#16) during an initial stage of inflation and deployment of the main chamber, and releases restriction of the supply of the gas from the main chamber to the delay chamber during a later stage of the inflation and deployment of the main chamber (column 4, lines 12-54)
wherein the gas flow control portion is configured by a control valve in which part of a flow passage through which gas flows is sewn by tear seams (including connection points #19 and control seam #20) that tear when they receive inflation and deployment pressure of the main chamber during the later stage of Inflation and deployment (column 4, lines 12-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zauritz et al. (US 7,556,288) in view of Jost et al. (US 6,135,493).  Zauritz et al. discloses the vehicle curtain airbag device, as set forth above, wherein the gas flow control portion includes a join portion (including connection points #19 and control seam #20) that joins a base cloth member at a vehicle width direction outer side and a base cloth member at a vehicle width direction inner side (two fabric layers of air bag #10), which configure the communicating portion, and a joint of the join portion is undone when the join portion receives inflation and deployment pressure of the main chamber (#14) during the later stage of inflation and deployment (column 4, lines 12-54).  Zauritz et al. discloses the join portion being a seam, but does not specifically disclose the join portion being welded. Jost et al. teaches a vehicle curtain airbag device (including airbag #2) comprising a main chamber (#4), a delay chamber (#6) that is inflated and deployed by gas supplied from the main chamber via a communicating portion (through seam #16), and a gas flow control portion (seam #16), wherein the gas flow control portion includes a welded portion (welded seam #16; column 3, lines 48-60; column 5, line 48-column 6, line 12) that joins a base cloth member at a vehicle width direction outer side and a base cloth member at a vehicle width direction inner side (two layers of material forming airbag #2), which configure the communicating portion, and a joint of the welded portion is undone when the welded portion receives inflation and deployment pressure of the main chamber (#4) during the later stage of inflation and deployment (column 4, line 43-column 6, line 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle curtain airbag device of Zauritz et al. to include a welded join portion, as taught by Jost et al., so as to produce the seam at very low cost, provide preferred tear properties based on welding depth and width, and increase reliability of the gas flow control portion (Jost et al.: column 3, lines 48-60; column 5, line 48-column 6, line 12).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zauritz et al. (US 7,556,288).  Zauritz et al. discloses the vehicle curtain airbag device, as set forth above, wherein the gas flow control portion (including connection points #19 and control seam #20) is provided at least at a communicating portion that is positioned in a vicinity of (near) the inflator (#11; figure 1).  While Zauritz et al. does not specifically disclose a plurality of communicating portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle curtain airbag device of Zauritz et al. to include a plurality of communicating portions, as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In addition, Zauritz et al. teaches at least one delay chamber (#16) and at least one communicating portion (through opening #18; Abstract; column 1, lines 24-25; column 2, lines 18-34; column 3, lines 5-10), which allows for a plurality of these components to be within the scope of the vehicle curtain airbag device of Zauritz et al.

Allowable Subject Matter
Claims 3 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses vehicle curtain airbag devices with main chambers, delay chambers, and gas flow control portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616